Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                        General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.

Status of claim to be treated in this office action:

Independent: 1, 11, 13, 14 and 20.
b.	Claims 1-21 are pending on the application.
Drawings
2.	The drawings were received on 12/10/2020.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 12/10/2020.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 01/21/2022.  The information disclosed therein was considered.
Specification
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “an embodiment” in page 86, line 2, which is implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US 2020/0285418 A1). 
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding to independent claim 13, Hara in Figures 1-18 are directly discloses a memory system (memory system 1) comprising: 
a first semiconductor chip (memory chip 100-0(100)) including a nonvolatile memory including a storage area (memory chip 100 is a Nand flash memory, paragraph 0027); and
a second semiconductor chip (memory chip 100-1(100)) stuck to the first semiconductor chip (memory chip 100-0(100)) and including a controller (a memory controller 200) configured to control read and write of data and a RAM area capable of storing management information used for the read of the data when or before the read process for the data from the memory is executed (for example, the two memory chip 100-0 and 100-1 are connected to the memory controller 200 via different channels Ch.0 and Ch.1.  The memory controller 200 can operate the two memory chips 100 asynchronously by individually controlling the two channels.  The transmission of the program, read and erase of data by the memory controller 200 may be referred to as the access to the memory chip 100 of the memory system 1, see at least in Figures 1-2, column 1, paragraph 0025 to column 2, paragraph 0050 and the related disclosures).  

Allowable Subject Matter
7.	Claims 1-2 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a controller configured to control read and write of data; a first data latch group used for input and output of the data between the controller and the first memory; and at least one second data latch group in which stored data is maintained when the data is read from the first memory by the controller, wherein the controller is configured to store management information in the at least one second data latch group when or before executing a read process for the data from the first memory, the management information being in a second memory and used for read of the data” in a memory system as claimed in the independent claim 1.  Claims 2-10 are also allowed because of their dependency on claim 1; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to “a controller configured to control read of data from and write of the data in the first and second memories; - 83 - a first data latch group used for input and output of the data between the controller and the first memory; a second data latch group used for input and output of the data between the controller and the second memory; a third data latch group in which stored data is maintained when the data is read from the first memory by the controller; and a fourth data latch group in which stored data is maintained when the data is read from the second memory by the controller, wherein the controller is configured to store management information in the third and fourth data latch groups when or before executing a read process for the data from the first and second memories, the management information being in a third memory and used for read of the data” in a memory system as claimed in the independent claim 11.  Claim 12 is also allowed because of its dependency on claim 11; or
Per claim 14: there is no teaching, suggestion, or motivation for combination in the prior art to “a first data latch group used for input and output of the data, and at least one second data latch group in which stored data is maintained when the data is read, wherein the memory controller is configured to store management information in the at least one second data latch group when or before executing a read process for the data from the first memory, the management information being in a second memory and used for the read of the data” in a memory controller as claimed in the independent claim 14.  Claims 15-19 are also allowed because of their dependency on claim 14; or
Per claim 20: there is no teaching, suggestion, or motivation for combination in the prior art to “a first data latch group used for input and output of the data between the memory controller and the first memory; a second data latch group used for input and output of the data between the memory controller and the second memory; a third data latch group in which first stored data is maintained when the data is read from the first memory; and a fourth data latch group in which second stored data is maintained when the data is read from the second memory, the memory controller controlling read of the data from and write of the data in the first memory and the second memory, wherein the memory controller is configured to store management information in the third and fourth data latch groups when or before executing a read process for the data from the first and second memories, the management information being in a third memory and used for read of the data” in a memory controller as claimed in the independent claim 20.  Claim 21 is also allowed because of its dependency on claim 20.
	
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tani (US. 9,640,267) discloses a control circuit has received a first earse command, the control circuit controls performing a firs pre-write process to allow a first storage device and a second storage device.
	Tanabe (US. 9,558,838) discloses a semiconductor device for masking data stored in twin cell and outputting masked data.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.